


EXHIBIT 10.2


KRAFT FOODS GROUP, INC.
PERFORMANCE SHARE PLAN (PSP)
([____] - [_____] Performance Cycle)
AWARD AGREEMENT
1.
Grant of PSP Award.



(a)PSP Award. In consideration of the Participant’s agreement to provide
services to Kraft Foods Group, Inc., a corporation organized under the laws of
the Commonwealth of Virginia (the “Company”), or to any entity that directly or
indirectly through one or more intermediaries controls or is controlled by the
Company (the “Affiliate”), and, as applicable, in consideration for the
Participant’s assent to the non-competition and non-solicitation covenants
provided in the attached Appendix A hereto, and for other good and valuable
consideration, the Company hereby grants as of the date set forth in the PSP
Award Notice (the “Notice”) to the Participant named in the Notice (the
“Participant”) a PSP Award with respect to the Performance Cycle set forth in
the Notice, subject to the terms and provisions of the Notice, this PSP Award
Agreement, including any appendices (this “Agreement”), and the Company’s 2012
Performance Incentive Plan, as amended from time to time (the “2012 Plan”).
Unless and until the PSP Award becomes payable in the manner set forth in
Section 4 hereof, the Participant shall have no right to payment of the PSP
Award. Prior to payment of the PSP Award, the PSP Award shall represent an
unsecured obligation of the Company, payable (if at all) from the general assets
of the Company.


(b)2012 Plan.


(i)Incorporation of Terms and Conditions. The PSP Award and this Agreement are
subject to the terms and conditions of the 2012 Plan, which are incorporated
herein by reference. In the event of any inconsistency between the 2012 Plan and
this Agreement, the terms of the 2012 Plan shall control.
(ii)Performance Criteria. The Committee, in its sole discretion, shall have the
authority to determine, establish and adjust Performance Cycles, establish the
applicable Performance Goals, adjust the applicable Performance Goals, certify
the attainment of Performance Goals, and determine whether the PSP Award is
intended to qualify as Qualified Performance Based-Compensation pursuant to the
terms of the 2012 Plan. Furthermore, the Committee shall have the authority to
take such actions as it may, in its sole discretion, deem necessary to ensure
that the PSP Award meets the requirements of Code Section 162(m) (including any
amendments thereto) and any Treasury Regulations or rulings issued thereunder,
subject to the terms of the 2012 Plan.


2.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the 2012 Plan and the Notice. The following
terms shall have the meanings specified below, unless the context clearly
indicates otherwise. The singular pronoun shall include the plural where the
context so indicates.


(a)
“Covered Employee” means a Participant who is, or could be, a “covered employee”
within the meaning of Section 162(m)(3) of the Code.



(b)
“Disability” means permanent and total disability as determined under procedures
established by the Company for purposes of the 2012 Plan.




1

--------------------------------------------------------------------------------




(c)
“Early Retirement” means retirement from active employment other than Normal
Retirement, as determined by the Committee, in its sole discretion.



(d)
“GAAP” means U.S. generally accepted accounting principles.



(e)
“PSP Award Share Payout” means an amount equal to the (i) the PSP Award Target,
divided by (ii) the Fair Market Value of a share of Common Stock on the annual
stock grant date, rounded up to the next whole share of Common Stock, and
multiplied by (iii) the Performance Goal Attainment Factor, and, in the case of
a Participant who terminates employment before the last day of the Performance
Cycle, multiplied by (iv) the Participation Period Factor.

 
(f)
“PSP Award Target” means an amount equal to (i) a percentage of the
Participant’s Long-Term Incentive Target (ii) a percentage of a performance
incentive pool established by the Committee, or (iii) a combination of the
formulations set forth in subsections (i) and (ii) above.



(g)
“Maximum Goal Factor” means a percentage established by the Committee with
respect to a PSP Award and Performance Cycle, and representing the maximum
percentage that may be determined to have been attained as a Performance Goal
Attainment Factor. In the case of PSP Awards that are intended to constitute
Qualified Performance-Based Compensation, the Maximum Goal Factor shall be
established at the same time the related Performance Goals are established.



(h)
“Normal Retirement” means retirement from active employment under a pension plan
of the Company or an Affiliate, on or after the date specified as normal
retirement age in the pension plan, if any, under which the Participant is at
that time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan become payable without reduction for early commencement and
without any requirement of a particular period of prior service), or, for a
Participant who is not accruing benefits under any pension plan, 65 or such
other age as determined by the Committee in its sole discretion to be considered
“Normal Retirement.”



(i)
“Participant’s Long-Term Incentive Target” means a dollar value established by
the Company.



(j)
“Participation Period Factor” means a fraction, the numerator of which is the
number of months (including partial months, rounded up to the next whole month)
the Participant was actively employed with the Company (or Affiliate) during the
Performance Cycle and the denominator of which is the number of months
(including partial months, rounded up to the next whole month) in the
Performance Cycle. The Committee, in its sole discretion, may adjust the
Participation Period Factor.



(k)
“Performance Goal Attainment Factor” means a percentage ranging from 0% to the
Maximum Goal Factor representing the rate at which the Performance Goals have
been attained as determined by the Committee.



(l)
“Qualified Performance-Based Compensation” means any compensation awarded to a
Covered Employee that is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.



3.Vesting and Forfeiture.


(a)Vesting. The PSP Award shall become payable to the extent the Performance
Goals are attained, as determined by the Committee in accordance with the
provisions of the 2012 Plan and the terms of this Agreement, subject to Section
3(b) below.

2

--------------------------------------------------------------------------------






(b)Forfeiture. Except as provided herein, if the Participant has not been
continuously and actively employed with the Company (or an Affiliate) from the
date of the Notice through the last day of the applicable Performance Cycle, the
PSP Award shall thereupon be forfeited immediately and without any further
action by the Company. For purposes of the preceding sentence, a Participant
will not be considered to be continuously and actively employed with the Company
(or an Affiliate) once he or she has stopped providing services, notwithstanding
any notice period mandated under the employment laws of the country where the
Participant resides (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to the employment laws of the country
where the Participant resides), unless otherwise determined by the Company on a
country-by-country basis. The Committee shall have the exclusive discretion to
determine when a Participant is no longer actively employed for purposes of the
PSP Award, subject to compliance with Section 409A of the Code.


(i)Death/Disability. In the event of a Participant’s death or termination of the
Participant’s active employment with the Company (or an Affiliate) as a result
of the Participant’s Disability, in each case, during the first year following
the commencement of a Performance Cycle, the Participant shall forfeit any
rights under the PSP Award to which the Performance Cycle relates. In the event
of a Participant’s death or termination of the Participant’s active employment
with the Company (or an Affiliate) as a result of the Participant’s Disability,
in each case, after the first year following the commencement of a Performance
Cycle, the PSP Award shall be payable calculated based on a Performance Goal
Attainment Factor equal to 100%, subject to compliance with the payment timing
provisions set forth in Section 4 hereof, prorated by applying the Participant’s
Participation Period Factor.


(ii)Retirement. In the event a Participant’s active employment with the Company
(or an Affiliate) terminates prior to the last date of the applicable
Performance Cycle as a result of the Participant’s Early Retirement or Normal
Retirement, if the Committee in its sole discretion so determines:


(A)If the PSP Award is not intended to qualify as Qualified Performance-Based
Compensation, the Participant shall receive a prorated portion of the PSP Award
that is calculated based on a Performance Goal Attainment Factor equal to 100%
or such other percentage specified by the Company, or, to the extent the
retirement occurs in the third calendar year of the Performance Cycle, the
percentage may also be based on actual attainment of the Performance Goals, in
each case, subject to compliance with the payment timing provisions set forth in
Section 4 hereof, prorated by applying the Participant’s Participation Period
Factor;


(B)If the PSP Award is intended to qualify as Qualified Performance-Based
Compensation, the Participant shall receive a prorated portion of the PSP Award
payable upon actual attainment of the Performance Goals in satisfaction of the
conditions set forth herein, subject to compliance with the payment and timing
provisions set forth in Section 4 hereof, prorated by applying the Participant’s
Participation Period Factor.


If the Company determines that there has been a legal judgment and/or legal
development in the jurisdiction where the Participant resides that results in
the favorable treatment on Early or Normal Retirement described in this Section
being deemed unlawful and/or discriminatory, then the Company will not apply
such favorable treatment, and the Participant’s right to the PSP Award will be
treated as it would under the first sentence of this Section 3(b).
(iii)Anything to the contrary in this Section 3(b) notwithstanding, the
Committee may, in its sole discretion, provide for full or partial payment of
the PSP Award upon termination of a Participant’s active employment for any
reason prior to the completion of a Performance Cycle to which an PSP Award
relates; provided that the Committee shall not exercise such discretion if doing
so would cause other PSP Awards that are intended to qualify as Qualified
Performance-Based Compensation not to qualify.



3

--------------------------------------------------------------------------------




4.Payment.


(a)Form and Time of Payment.


(i)PSP Award Payment. Subject to the terms of the 2012 Plan and this Agreement,
any PSP Award that becomes payable in accordance with this Agreement shall be
made in whole shares of Common Stock, which shall be issued in book-entry form,
registered in the Participant’s name. In the event the PSP Award Share Payout
results in less than a whole number of shares of Common Stock, the PSP Award
Share Payout shall be rounded up to the next whole share of Common Stock (no
fractional shares of Common Stock shall be issued in payment of an PSP Award).
Any shares of Common Stock issued in respect of an PSP Award Share Payout shall
be issued pursuant to the terms and conditions of the 2012 Plan and shall reduce
the number of shares available for issuance thereunder.


(ii)Dividends. The PSP Award payment shall include the total amount of dividends
paid on each share of Common Stock having a record date during the period
beginning on first day of the Performance Cycle and ending on the earlier of the
last day of the Performance Cycle or the date of payment of the Award,
multiplied by the number of shares of Common Stock issued in respect of the PSP
Award. The amount in respect of such dividends shall be paid in shares of Common
Stock, rounded down to result in a whole number of shares.


(iii)Payment Timing. Except as otherwise provided in Section 4(a)(iii)(A) or (B)
hereof, the PSP Award payment shall be made as soon as practicable following the
date the PSP Award becomes payable in accordance with Section 3 hereof, but in
any event no later than March 15 of the taxable year following the end of the
Performance Cycle.


(A)Death; Disability Termination Payments. An PSP Award that becomes payable
under Section 3(b)(i) hereof in connection with a Participant’s death or
termination resulting from Disability shall be paid within 75 days following the
Participant’s death or termination of employment, as applicable, but in any
event no later than March 15 of the taxable year following the year of death or
termination from Disability.


(B)Retirement. A PSP Award that becomes payable under Section 3(b)(ii) hereof in
connection with a Participant’s Early Retirement or Normal Retirement shall be
paid, (1) in the event the PSP Award Share Payout is calculated based on a
specified Performance Goal Attainment Factor equal to 100% or another specified
percentage, within 75 days following the date of termination, but in any event
no later than March 15 of the taxable year following the year of retirement, and
(2) in the event the PSP Award Share Payout is calculated based on actual
attainment of the Performance Goals, at same time that the PSP Award Share
Payout is paid to all other Participants in accordance with the first sentence
of this Section 4(a)(iii).


(b)Conditions to Payment of PSP Award. Notwithstanding any other provision of
this Agreement:


(i)The PSP Award shall not become payable to the Participant or his or her legal
representative unless and until the Participant or his or her legal
representative shall have satisfied all applicable withholding obligations for
Tax-Related Items (as defined in Section 5 below), if any, in accordance with
Section 5 hereof.


(ii)The Company shall not be required to issue or deliver any shares of Common
Stock in payment of the PSP Award prior to the fulfillment of all of the
following conditions: (A) the admission of the Common Stock to listing on all
stock exchanges on which the Common Stock is then listed, (B) the completion of
any registration or other qualification of the Common Stock under any state or
federal law or under rulings or regulations of the Commission or other
governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, or if the offering of the
Common

4

--------------------------------------------------------------------------------




Stock is not so registered, a determination by the Company that the issuance of
the Common Stock would be exempt from any such registration or qualification
requirements, (C) the obtaining of any approval or other clearance from any
state, federal or foreign governmental agency that the Committee shall, in its
absolute discretion, determine to be necessary or advisable and (D) the lapse of
any such reasonable period of time following the date the PSP Award becomes
payable as the Committee may from time to time establish for reasons of
administrative convenience, subject to compliance with Section 409A of the Code.


5.Withholding Taxes. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the 2012 Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains his or her responsibility and may exceed the amount actually
withheld by the Company or the Employer. Furthermore, the Participant
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PSP Award, including, but not limited to, the grant, vesting,
or payment of this PSP Award or the subsequent sale of shares of Common Stock
issued in payment of the PSP Award; and (b) do not commit to and are under no
obligation to structure the terms of the grant of the PSP Award or any aspect of
the Participant’s participation in the 2012 Plan to reduce or eliminate his or
her liability for Tax-Related Items or achieve any particular tax result. If the
Participant becomes subject to Tax-Related Items in more than one jurisdiction
between the date of grant and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for (including report) Tax-Related Items in more than one
jurisdiction.


The Company is authorized to satisfy the withholding for any or all Tax-Related
Items arising from the granting, vesting, or payment of the PSP Award or sale of
shares of Common Stock issued pursuant to the PSP Award, as the case may be, by
deducting the number of shares of Common Stock having an aggregate value equal
to the amount of Tax-Related Items withholding due from an PSP Award Share
Payout or otherwise becoming subject to current taxation. If the Company
satisfies the Tax-Related Items obligation by withholding a number of shares of
Common Stock as described herein, for tax purposes, the Participant will be
deemed to have been issued the full number of shares of Common Stock due to the
Participant at vesting, notwithstanding that a number of shares of Common Stock
is held back solely for the purpose of such Tax-Related Items withholding.
The Company is also authorized to satisfy the actual Tax-Related Items
withholding arising from the granting, vesting or payment of this PSP Award, the
sale of shares of Common Stock issued pursuant to the PSP Award or hypothetical
withholding tax amounts if the Participant is covered under a Company tax
equalization policy, as the case may be, by the remittance of the required
amounts from any proceeds realized upon the open-market sale of the Common Stock
received in payment of the vested PSP Award by the Participant. Such open-market
sale is on the Participant’s behalf and at the Participant’s direction pursuant
to this authorization.
Furthermore, the Company and/or the Employer are authorized to satisfy the
Tax-Related Items withholding arising from the granting, vesting, or payment of
this PSP Award, or sale of shares issued pursuant to the PSP Award, as the case
may be, by withholding from the Participant’s wages, or other cash compensation
paid to the Participant by the Company and/or the Employer.
If the Participant is subject to the short-swing profit rules of Section 16(b)
of the Exchange Act, the Participant may elect the form of withholding in
advance of any Tax-Related Items withholding event, and in the absence of the
Participant’s election, the Company will deduct the number of shares of Common
Stock having an aggregate value equal to the amount of Tax-Related Items
withholding due from the PSP Award Share Payout, or the Committee may determine
that a particular method be used to satisfy any Tax Related Items withholding.

5

--------------------------------------------------------------------------------




Shares of Common Stock deducted from the payment of this PSP Award in
satisfaction of Tax-Related Items withholding shall be valued at the Fair Market
Value of the Common Stock received in payment of the vested PSP Award on the
date as of which the amount giving rise to the withholding requirement first
became includible in the gross income of the Participant under applicable tax
laws. The Company may refuse to issue or deliver the Common Stock if the
Participant fails to comply with his or her Tax-Related Items obligations. To
avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts (in accordance with Section 13(d) of the 2012 Plan) or other applicable
withholding rates.
The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
that cannot be satisfied by the means previously described. If the Participant
is covered by a Company tax equalization policy, the Participant also agrees to
pay to the Company any additional hypothetical tax obligation calculated and
paid under the terms and conditions of such tax equalization policy.
6.Nature of Grant. By participating in the 2012 Plan and in exchange for
receiving the PSP Award, the Participant acknowledges, understands and agrees
that:


(a)the 2012 Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the 2012 Plan;


(b)the grant of the PSP Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of PSP Awards, or
benefits in lieu of PSP Awards, even if PSP Awards have been granted repeatedly
in the past;


(c)all decisions with respect to future PSP Award grants, if any, will be at the
sole discretion of the Board of Directors of the Company or the Committee;


(d)the Participant is voluntarily participating in the 2012 Plan;


(e)the PSP Award and any shares of Common Stock subject to the PSP Award are not
part of or included in any calculation of severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension, retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer, or any Affiliate;


(f)the PSP Award grant will not be interpreted to form an employment or service
contract or relationship with the Company or any Affiliate;


(g)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;


(h)the PSP Award and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically determined by the Company in its
discretion, to have the PSP Award or any such benefits transferred to, or
assumed by, another company, or to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Company’s Common
Stock; and


(i)for Participants who reside outside the U.S., the following additional
provisions shall apply:


(i)the PSP Award and the shares of Common Stock subject to the PSP Award are not
intended to replace any pension rights or compensation;



6

--------------------------------------------------------------------------------




(ii)the PSP Award and the shares of Common Stock subject to the PSP Award are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and are outside the scope
of the Participant’s employment or service contract, if any;


(iii)the PSP Award and the shares of Common Stock subject to the PSP Award are
not part of normal compensation or salary from the Employer and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Affiliate of the Company;


(iv)no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSP Award resulting from failure to reach Performance Goals or
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of any employment laws in the
country where the Participant resides or later found to be invalid), and in
consideration of the grant of the PSP Award to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or the Employer, waives his or her ability, if
any, to bring any such claim, and releases the Company and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the 2012 Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims; and


(v)neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the PSP Award, any shares
of Common Stock paid to the Participant or any proceeds resulting from the
Participant’s sale of such shares.


7.Data Privacy. By participating in the 2012 Plan and in exchange for receiving
the PSP Award, the Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other PSP
Award grant materials by and among, as applicable, the Employer, the Company and
its Affiliates for the exclusive purpose of implementing, administering and
managing the Participant’s receipt of the PSP Award.


The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all PSP
Awards or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the PSP Award (“Data”).
The Participant understands that Data will be transferred to UBS Financial
Services (“UBS”), or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the PSP Award. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
If the Participant resides outside the United States, the Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Participant authorizes the Company, UBS and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the PSP Award to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in

7

--------------------------------------------------------------------------------




the PSP Award. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage the Participant’s receipt of
the PSP Award. If the Participant resides outside the United States, the
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect the Participant’s ability to receive
the PSP Award. For more information on the consequences of the Participant’s
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.
8.Nontransferability of PSP Award. The PSP Award or the interests or rights
therein may not be transferred in any manner other than by will or by the laws
of descent and distribution, and may not be assigned, hypothecated or otherwise
pledged and shall not be subject to execution, attachment or similar process.
Upon any attempt to effect any such disposition, or upon the levy of any such
process, in violation of the provisions herein, the PSP Award shall immediately
become null and void and any rights to receive a payment under the PSP Award
shall be forfeited.


9.Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Common Stock issuable
hereunder unless and until certificates representing such Common Stock (which
may be in uncertificated form) will have been issued and recorded on the books
and records of the Company or its transfer agents or registrars, and delivered
to the Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, the Participant shall
have all the rights of a shareholder of the Company, including with respect to
the right to vote the Common Stock and the right to receive any cash or share
dividends or other distributions paid to or made with respect to the Common
Stock.


10.Repayment/Forfeiture. Any payments or benefits the Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with the requirements under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), the Exchange Act, rules promulgated by the Commission or
any other applicable law, including the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or any securities exchange on which
the Common Stock is listed or traded, as may be in effect from time to time as
well as any policy relating to the repayment or forfeiture of compensation that
the Company may adopt from time-to-time.


11.Restrictions on Resale. The Participant hereby agrees not to sell any shares
of Common Stock issued in payment of the PSP Award at a time when applicable
laws or Company policies prohibit a sale. This restriction will apply as long as
the Participant’s employment continues and for such period of time after the
termination of the Participant’s employment as the Company may specify.


12.Adjustments. The Performance Goals, as well as the manner in which the PSP
Award payment is calculated is subject to adjustment in the Committee’s sole
discretion and the Performance Goal Adjustment Section of the Notice. The
Participant shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Participant.


13.NO GUARANTEE OF CONTINUED EMPLOYMENT. THE PARTICIPANT HEREBY ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE PSP AWARD PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT IS EARNED ONLY IF THE PERFORMANCE GOALS ARE ATTAINED AND THE OTHER
TERMS AND CONDITIONS SET FORTH HEREIN ARE SATISFIED AND BY THE PARTICIPANT
CONTINUING TO BE EMPLOYED (SUBJECT TO THE PROVISIONS OF SECTION 3(b) HEREOF) AT
THE WILL OF THE COMPANY OR AFFILIATE (AND NOT THROUGH THE ACT OF BEING EMPLOYED
BY THE COMPANY OR AN AFFILIATE, BEING GRANTED AN PSP AWARD, OR RECEIVING

8

--------------------------------------------------------------------------------




COMMON STOCK HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE RIGHT TO EARN A
PAYMENT UNDER THE PSP AWARD SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED EMPLOYMENT DURING THE PERFORMANCE CYCLE, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE PARTICIPANT’S RIGHT OR THE
RIGHT OF THE COMPANY OR AN AFFILIATE TO TERMINATE THE PARTICIPANT’S EMPLOYMENT
AT ANY TIME, WITH OR WITHOUT CAUSE, AND IN ACCORDANCE WITH APPLICABLE EMPLOYMENT
LAWS OF THE COUNTRY WHERE THE PARTICIPANT RESIDES.


14.Entire Agreement: Governing Law. The Notice, the 2012 Plan, and this
Agreement, including any appendices, constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except as provided in the Notice, the
2012 Plan or this Agreement or by means of a writing signed by the Company and
the Participant. Nothing in the Notice, the 2012 Plan and this Agreement (except
as expressly provided therein) is intended to confer any rights or remedies on
any persons other than the parties. The Notice, the 2012 Plan and this Agreement
are to be construed in accordance with and governed by the substantive laws of
the Commonwealth of Virginia, U.S.A., without giving effect to any choice of law
rule that would cause the application of the laws of any jurisdiction other than
the substantive laws of the Commonwealth of Virginia to the rights and duties of
the parties. Unless otherwise provided in the Notice, the 2012 Plan or this
Agreement, the Participant is deemed to submit to the exclusive jurisdiction of
the Commonwealth of Virginia, U.S.A., and agrees that such litigation shall be
conducted in the courts of Henrico County, Virginia, or the federal courts for
the United States for the Eastern District of Virginia, where this grant is made
and/or to be performed.


15.Conformity to Securities Laws. The Participant acknowledges that the Notice,
the 2012 Plan and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Commission, including,
without limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything
herein to the contrary, the Notice, the 2012 Plan and this Agreement shall be
administered, and the PSP Award is granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Notice, the 2012 Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.


16.Administration and Interpretation. The PSP Award, the vesting of the PSP
Award and any payment of the PSP Award are subject to, and shall be administered
in accordance with, the provisions of this Agreement, as the same may be amended
from time to time. Any question or dispute regarding the administration or
interpretation of the Notice, the 2012 Plan and this Agreement shall be
submitted by the Participant or by the Company to the Committee. The resolution
of such question or dispute by the Committee shall be final and binding on all
persons.


17.Headings. The captions used in the Notice and this Agreement are inserted for
convenience and shall not be deemed a part of the PSP Award for construction or
interpretation.


18.Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other part.


19.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the

9

--------------------------------------------------------------------------------




Company. Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assign.


20.Severability. Whenever feasible, each provision of the Notice, this
Agreement, and the 2012 Plan shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision in the Notice,
2012 Plan or this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of the Notice, the
2012 Plan or this Agreement.


21.Code Section 409A. This PSP Award is intended to be exempt from or to comply
with Section 409A of the Code and shall be interpreted, operated and
administered in a manner consistent with such intent. This Agreement may be
amended at any time, without the consent of any party, to avoid the application
of Section 409A of the Code in a particular circumstance or that is necessary or
desirable to satisfy any of the requirements under Section 409A of the Code, but
the Company shall not be under any obligation to make any such amendment.
Nothing in the Agreement shall provide a basis for any person to take action
against the Company or any Affiliate based on matters covered by Section 409A of
the Code, including the tax treatment of any amount paid under the PSP Award
granted hereunder, and neither the Company nor any of its Affiliates shall under
any circumstances have any liability to the Participant or his estate or any
other party for any taxes, penalties or interest due on amounts paid or payable
under this Agreement, including taxes, penalties or interest imposed under
Section 409A of the Code.


22.No Advice Regarding PSP Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s acquisition or sale of any shares of Common Stock issued in
payment of the PSP Award. The Participant is hereby advised to consult with his
or her own personal tax, legal and financial advisors before taking any action
related to the PSP Award.


23.Language. If the Participant has received this Agreement or any other
document related to the 2012 Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.


24.Appendix B. Notwithstanding any provisions in this Agreement, the PSP Award
grant shall be subject to any special terms and conditions set forth in Appendix
B to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with laws in the country where the
Participant resides regarding the issuance of shares of Common Stock, or to
facilitate the administration of the PSP Award. Appendix B constitutes part of
this Agreement.


25.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future PSP Awards by
electronic means or to request the Participant’s consent to participate in the
2012 Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the 2012 Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


26.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the 2012 Plan or on the
PSP Award and on any shares of Common Stock issued in payment of the PSP Award,
to the extent the Company determines it is necessary or advisable in order to
comply with laws in the country where the Participant resides regarding the
issuance of shares of Common Stock, or to facilitate the administration of the
PSP Award, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.





10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of __________,
_____.


KRAFT FOODS GROUP, INC.


______________________________
                    



11

--------------------------------------------------------------------------------




APPENDIX A


NON-COMPETITION AND NON-SOLICITATION COVENANTS
APPLICABLE TO CERTAIN EMPLOYEES




I.
APPLICATION



This Appendix A includes additional terms and conditions that govern
Participants who accept a PSP Award and are, as of the date set forth in the PSP
Award Notice, designated in Salary Band G or above. Therefore, by accepting a
PSP Award under the PSP, a Salary Band G or above Participant will be agreeing
to comply with the restrictive covenants and other provisions set forth below.


II.
RESTRICTIVE COVENANTS



(a)Acknowledgements. In exchange for receiving the PSP Award, Participant
acknowledges and agrees that the services to be rendered by Participant to the
Company will be of a special character having a unique value to the Company, and
that, as a result of Participant’s role and position within the Company,
Participant will be provided with specialized training and given access to, or
be responsible for the development of, some of the Company’s most sensitive
confidential information, the disclosure and use of which would be harmful if
used for the benefit of the Company’s competitors. Participant recognizes that
the Company’s relationships with the customers, suppliers, licensees, licensors,
vendors, consultants, and independent contractors (collectively, “Partners”)
with which Participant serves or has contact, and with other employees, is
special and unique, based upon the development and maintenance of goodwill
resulting from the Partners’, and other employees’ contacts with the Company and
its employees, including Participant. Participant also recognizes that the
Company’s relationship with other employees, is special and unique, based upon
the development, maintenance, and provision of training, opportunities, and
goodwill by the Company and its employees, including Participant. Participant
further acknowledges the Company’s ongoing substantial investment of time,
money, and other resources to recruit, train, equip, and retain talented
individuals, including Participant, promotes the business goodwill of the
Company by fostering productive, long-term relationships between the Company and
its employees. As a result of Participant’s position and Participant’s Partners,
and employee contacts, Participant recognizes that Participant will gain
valuable information about (i) the Company’s most sensitive and valuable
confidential information, (ii) the Company’s business habits, needs, pricing
policies, purchasing policies, profit structures, and margins, (iii) the
Company’s relationships with its customers, their buying habits, special needs,
and purchasing policies, (iv) the Company’s relationships with its suppliers,
their pricing habits, and purchasing policies, (v) the Company’s pricing
policies, purchasing policies, profit structures, and margin needs, (vi) the
skills, capabilities and other employment-related information relating to the
Company employees, and (vii) and other matters of which Participant would not
otherwise know and that is not otherwise readily available. Such knowledge is
essential to the business of the Company and Participant recognizes that it
would be harmful if used for the benefit of the Company’s competitors.
Participant acknowledges and agrees that any injury to the Company’s Partner, or
employee relationships, the loss of those relationships, or the inevitable
disclosure of Company confidential information to a competitor would cause
irreparable harm to the Company. Participant recognizes that during a period
following termination of Participant’s employment, the Company is entitled to
protection from Participant’s use of Company confidential information and the
Partner, and employee relationships with which Participant has been entrusted by
the Company during Participant’s employment. Participant acknowledges and agrees
that due to the nature of Participant’s role within the Company and the Company
confidential information to which Participant will have access, Participant’s
employment with a competitor in the same or substantially the same capacity in
which Participant was employed by the Company will inevitably result in the
disclosure of the Company’s most sensitive confidential information. Participant

12

--------------------------------------------------------------------------------




also recognizes that if Participant’s employment terminates, the Company will be
required to rebuild the Partner, and employee relationships with which
Participant has been entrusted by the Company during Participant’s employment.
Participant also recognizes that merely limiting the Partners, and employees
Participant can solicit after termination will not be sufficient to protect the
Company’s legitimate business interests.


(b)Non-Competition and Non-Solicitation Obligations. Therefore, in exchange for
receiving the PSP Award, the Participant hereby explicitly agrees that, during
the Participant’s employment and for a period of 12 months following the
termination of the Participant’s employment with the Company for any reason,
including termination by the Company with or without cause, the Participant will
not, either as an employee, employer, consultant, agent, principal, partner,
stockholder, officer, director, or in any other individual or representative
capacity, directly or indirectly:


(i)Engage in any business activities within the same line or lines of business
for which the Participant performed services for the Company and in a capacity
that is similar to the capacity in which the Participant was employed by the
Company with any person or entity that competes with the Company in the consumer
packaged food and beverage industry anywhere within North America.


(ii)Solicit, assist in the solicitation of, or accept any business (other than
on behalf of the Company) from any customer who, during the two (2) years
immediately preceding the Participant's termination, had been assigned to the
Participant by the Company, or any customer with which the Participant had
contact on behalf of the Company while an employee of the Company, or any
customer about which the Participant had access to confidential information by
virtue of the Participant's employment with the Company; or disclose to any
person, firm, association, corporation or business entity of any kind the names
or addresses of any such customer; or directly or indirectly in any way request,
suggest or advise any such customer or any suppliers, licensees, licensors,
vendors, consultants, and independent contractors with which the Participant had
contact on behalf of the Company to withdraw or cancel any of their business or
refuse to continue to do business with the Company. This paragraph shall apply
only where the customer is solicited to purchase a service or product that
competes with the services or products offered by the Company.


(iii)Cause, solicit, induce, or encourage any individual who was an employee of
the Company at the time of, or within 6 months prior to, the Participant’s
termination, to terminate or reject their employment with the Company or to seek
or accept employment with any other entity, including but not limited to a
competitor, supplier, customer or client of the Company, nor shall the
Participant cooperate with any others in doing or attempting to do so. As used
herein, the term “solicit, induce, or encourage” includes, but is not limited
to, (i) initiating communications with a Company employee relating to possible
employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee.


(c)Reasonableness of Restrictions. The Participant acknowledges and agrees that,
given the Company’s operations, the geographic restrictions contained in the
above restrictions are reasonable to protect the Company’s interests. The
Participant acknowledges and agrees that the length of the time periods
applicable to the restrictive covenants set forth in this Section II are
appropriate and reasonable, in view of the nature of the Company’s business and
Participant’s employment with the Company and knowledge of its business. The
Participant acknowledges and agrees that the Participant carefully considered
the terms of this Agreement, including the covenants set forth in this Section
II, and acknowledges that if this Agreement is enforced according to its terms,
the Participant will be able to earn a reasonable living in commercial
activities unrelated to the Company in locations satisfactory to the
Participant. The Participant also acknowledges that the restrictive covenants
set forth in this Section II are a vital part of and intrinsic to the ongoing
operations of the Company, in light of the nature of the business and the
Participant’s unique position, skills, and knowledge with and of the Company.
Notwithstanding the foregoing, if any provision or

13

--------------------------------------------------------------------------------




portion of this Section II or its subparts is held to be unenforceable because
of the scope, duration, territory, or terms thereof, the Participant agrees that
the court making such determination shall have the power to reduce the scope,
duration, territory and/or terms of such provision, and to delete specific words
or phrases in such provision, so that the provision is enforceable by the court,
and such provision as amended shall be enforced by the court.


(d)Direct or Indirect Violations. The Participant acknowledges and agrees that
the Participant will be in violation of Section II if the Participant engages in
any or all of the activities set forth in this Section II directly as an
individual, or indirectly for, through, or with assistance from, any other
person or entity, whether as partner, joint venturer, employee, agent,
salesperson, employee, officer, manager and/or director of any person or entity,
or as an equity holder of any person or entity in which the Participant or the
Participant’s spouse, child, or parent owns, directly or indirectly, any of the
outstanding equity interests.


(e)Tolling of Covenants. The Participant acknowledges and agrees that that if it
is judicially determined that the Participant has violated any of the
Participant’s obligations under Section II, then the period applicable to each
obligation that the Participant has been determined to have violated shall
automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals.


(f)Remedies. The Participant acknowledges and agrees that, in the event of a
breach or threatened breach of the Participant’s obligations under this Section
II (including all subparts), irreparable injury would be caused to the Company,
for which the Company would have an inadequate remedy at law. The Participant
therefore agrees that, in addition to and without limitation of any rights that
the Company may otherwise have, at law or in equity, the Company shall have the
right to temporary, preliminary, and permanent injunctive relief against the
Participant in the event of such breach, or threatened breach, in addition to
any other equitable relief (including without limitation an accounting and/or
disgorgement) and/or any other damages as a matter of law. The Participant also
agrees that the Company is entitled to its reasonable attorneys’ fees and costs
incurred in enforcing the restrictive covenants contained in this Agreement or
successfully prosecuting or defending any action under this Agreement.
Furthermore, no bond need be posted in conjunction with the application for, or
issuance of, an injunction (which requirement the Participant hereby
specifically and expressly waives).


III.
RECOUPMENT OF PROCEEDS



If the Participant violates any agreement between the Participant and the
Company or its Affiliates with respect to non-competition, non-solicitation,
confidentiality, or protection of trade secrets (or similar provision regarding
intellectual property), including Section II of this Appendix A: (i) the Company
shall have the right, at its discretion, to recoup any PSP Award Share Payout
made in the 12 months preceding either (A) the date on which the Company first
became aware of such violation or (B) the date of the Participant’s termination
of employment; and (ii) if the Participant has sold any portion of the PSP Award
Share Payout made in the 12 months preceding either (A) the date on which the
Company first became aware of such violation or (B) the date of the
Participant’s termination of employment, the Participant shall immediately remit
a cash payment to the Company equal to the gross proceeds of such sale. The
remedy provided by this Section III shall be in addition to and not in lieu of
any rights or remedies which the Company may have against the Participant under
any statute, regulation or Company policy, as in effect from time to time,
relating to the forfeiture or recoupment of compensation.
The Participant further agrees that by accepting the PSP Award, the Participant
authorizes the Company and its affiliates to deduct any amount or amounts owed
by the Participant pursuant to this Section III from any amounts payable by or
on behalf of the Company or any Affiliate to the Participant, including, without
limitation, any amount payable to the Participant as salary, wages, vacation
pay, bonus or the settlement of the PSP Award or any stock-based award. This
right of setoff shall not be an exclusive remedy and the Company’s or an
affiliate’s election not to exercise this right of setoff with respect to any

14

--------------------------------------------------------------------------------




amount payable to the Participant shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Participant or any other
remedy.



15